DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Receipt is acknowledged of amendment filed 11/20/2020. Claims 1-18 are pending and an action on the merits is as follows.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  Claims 5 and 8 have minor typographical errors. Both claims recite “he device” instead of “The device” in line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kami (US 2006/0189976).
Regarding claim 1, Kami discloses a device for treating wounds comprising: an electrode (6) for establishing a shaped plasma [Para 0128 discusses shaping] 
Regarding claim 2, Kami discloses the device according to claim 1 wherein said voltage supply includes one of a radio frequency oscillator (PWM controller 2), a pulsed
DC generator, a square wave generator, a saw-tooth generator, a 50 cycle AC generator, a 80 cycle generator and a DC voltage supply [Para 0117-0119].
Regarding claim 3, Kami discloses the device according to claim 2 further including an impedance matching circuit connected between said electrode and said voltage source [Para 0043-0045, 0121 and 0151-0153].
Regarding claim 4, Kami discloses the device according to claim 3 wherein said impedance matching circuit includes at least one of an adjustable inductance and an adjustable capacitance [Para 0043-0045, 0121 and 0151-0153],
Regarding claim 5, Kami discloses the device according to claim 4 wherein said adjustable component is manually adjustable [Para 0043-0045, 0121 and 0151 -0153].
Regarding claim 6, Kami discloses the device according to claim 4 wherein said adjustable component is automatically adjustable [Para 0043-0045, 0121 and 0151-0153].
Regarding claim 7, Kami discloses the device according to claim 3 further including a nozzle with said electrode disposed within said nozzle, said nozzle providing direction for said shaped plasma (nozzle electrode 6; [Para 0116-0117 and 0128],
Regarding claim 8, Kami discloses the device according to claim 7 wherein said nozzle is adapted to be hand held and said electrode has at least one aperture formed therethrough for emission of gas into a gap formed between said electrode and an inner surface of said nozzle, said electrode cooperating with said nozzle to form a laminar gas flow that becomes a cold plasma for containing a flow of energy within said plasma [Para 0145-0155].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kami (US 2006/0189976) in view of Wozlosko (US 8,979,838).
Regarding claims 9 and 10, Kami discloses the device according to claim 8 but fails to disclose further including a manifold carrying at least one nozzle and providing coverage over a surface area for said shaped plasma and wherein a plurality of apertures are formed through the manifold, said apertures being operative as virtual electrodes. However, Wozlosko discloses an electrosurgical system for the application of plasma to tissue with an additional element (manifold) with a plurality of apertures (view figures 2 and 5-7). It would have been obvious to one having ordinary skill in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,993,282. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a method and device of providing care of a wound using a plasma directed electron beam.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. With regards to the arguments of the device claims 1-10, as discussed .
Applicant’s arguments, see page 1, filed 11/20/2020, with respect to claims 11-18 have been fully considered and are persuasive.  The 102 of claims 11-18 has been withdrawn. While the argument of capability can be used with regards to a device claim, the same argument fails when applying it to a method step claim. The prior art cited, Karni, fails to disclose a step of energizing an electrode to establish a Plasma directed electrode beam (PDEB) and to create a supply of photons that are guided within the plasma. The art rejection of the method claims has been withdrawn. The double patenting rejection remains.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794